Case 2:19-cv-00813-DRH-AKT Document 1 Filed 02/08/19 Page 1 of 5 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 PAIGE PARSONS,

                                Plaintiff,                    Docket No. 2:18-cv-813

        - against -                                           JURY TRIAL DEMANDED

 BONG MINES ENTERTAINMENT LLC,

                                Defendant.


                                          COMPLAINT

       Plaintiff Paige Parsons (“Parsons” or “Plaintiff”) by and through her undersigned

counsel, as and for her Complaint against Defendant Bong Mines Entertainment LLC (“Bong” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph recording artist and record producer Mikky Ekko, owned and registered

by Parsons, a professional photographer. Accordingly, Parsons seeks monetary relief under the

Copyright Act of the United States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).
Case 2:19-cv-00813-DRH-AKT Document 1 Filed 02/08/19 Page 2 of 5 PageID #: 2



                                             PARTIES

       5.      Parsons is a professional photographer in the business of licensing her

photographs to online and print media for a fee having a usual place of business at 517 Georgia

Avenue, Palo Alto, California 94306.

       6.      Upon information and belief, Bong is a domestic limited liability company duly

organized and existing under the laws of the State of New York, with a place of business at 1103

Cramer Court, Baldwin, New York 11510. Upon information and belief Bong is registered with

the New York Department of State Division of Corporations to do business in the State of New

York. At all times material, hereto, Bong has owned and operated a website at the URL:

www.BongMinesEntertainment.com (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Parsons photographed recording artist and record producer Mikky Ekko (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Parsons is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-126-723.

       B.      Defendant’s Infringing Activities

       10.     On October 3, 2018, Bong ran an article on the Website entitled Mikky Ekko

releases visuals for her “Cherish You” single. See URL:

https://www.bongminesentertainment.com/mikky-ekko-cherish/. The article prominently
Case 2:19-cv-00813-DRH-AKT Document 1 Filed 02/08/19 Page 3 of 5 PageID #: 3



featured the Photograph. A true and correct copy of the article and a screenshot of the

Photograph on the article are attached hereto as Exhibit B.

          11.   Bong did not license the Photograph from Plaintiff for its Website, nor did Bong

have Plaintiff’s permission or consent to publish the Photograph on its Website.

                               CLAIM FOR RELIEF
                    (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

          12.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.   Bong infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Bong is not, and has never been, licensed or

otherwise authorized to reproduce, publically display, distribute and/or use the Photograph.

          14.   The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.   Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          16.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

          17.   Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).
Case 2:19-cv-00813-DRH-AKT Document 1 Filed 02/08/19 Page 4 of 5 PageID #: 4



       18.    Plaintiff further is entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.     That Defendant Bong be adjudged to have infringed upon Plaintiff’s copyrights in

              the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.     That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

              profits, gains or advantages of any kind attributable to Defendant’s infringement

              of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

              per copyrighted work infringed pursuant to 17 U.S.C. § 504;

       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to 17

              U.S.C. § 505;

       5.     That Plaintiff be awarded pre-judgment interest; and

       6.     Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       February 8, 2019
                                                              LIEBOWITZ LAW FIRM, PLLC
                                                              By: /s/Richard Liebowitz
                                                              Richard P. Liebowitz, Esq.
                                                              11 Sunrise Plaza, Suite 305
                                                              Valley Stream, New York 11580
                                                              Tel: (516) 233-1660
Case 2:19-cv-00813-DRH-AKT Document 1 Filed 02/08/19 Page 5 of 5 PageID #: 5



                                              RL@LiebowitzLawFirm.com

                                              Attorneys for Plaintiff Paige Parsons
